August 27, 2004


Ms. Marie R. Yeates
Vinson & Elkins  L.L.P.
1001 Fannin Street, Suite 2300
Houston, TX 77002-6760
Mr. Levon G. Hovnatanian
Martin Disiere Jefferson & Wisdom, L.L.P.
808 Travis, Suite 1800
Houston, TX 77002

RE:   Case Number:  02-1009
      Court of Appeals Number:  01-96-01595-CV
      Trial Court Number:  88-10732

Style:      TOM ALEXANDER, INDIVIDUALLY, AND ALEXANDER & MCEVILY
      v.
      TURTUR & ASSOCIATES, INC., MARIO TURTUR, STEVE TURTUR, AND TURTUR &
      ASSOCIATES

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment  in  the  above-referenced  cause.   (Justice  Owen   and   Justice
Schneider not sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Charles       |
|   |Bacarisse         |
|   |Ms. Margie        |
|   |Thompson          |